—Appeal from a decision of the Workers’ Compensation Board, filed November 1, 1996, which found that claimant did not voluntarily withdraw from the labor market and awarded workers’ compensation benefits.
We find substantial evidence in the record to support the decision of the Workers’ Compensation Board, finding that claimant did not voluntarily withdraw from the labor market. Claimant testified that he began looking for employment in July 1994 and submitted a list of 36 companies to which he had unsuccessfully applied for employment. Claimant also testified that through his participation in vocational rehabilitation, he had participated in and completed a course in photographic techniques and was currently employed by his wife’s modeling agency. Due to lifting restrictions in connection with the compensable injury he sustained during the course of his employment, his limited education and/or his learning disability, claimant explained that he considered himself unqualified for many of the job prospects supplied to him by Comprehensive Rehabilitation Association. The evidence presented by the employer’s insurance carrier tending to discredit claimant’s proof that he searched for employment created a credibility issue for the Board to resolve (see, Matter of Brozzo v St. Joe Mins. Corp., 175 AD2d 425). In view of the foregoing, we affirm the Board’s decision. Furthermore, as stated by the Board, the fact that claimant may have exaggerated his learning disability is irrelevant to the issue of whether he is entitled to continuing benefits. We therefore find no reason to disturb the Board’s decision.
Mikoll, J. P., Mercure, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.